               Case 18-32119-hcd        Doc 44       Filed 05/03/19   Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

IN RE:                                           )
                                                 )
MICHAEAL L. BERGER                               )       Case No. 18-32119-HCD-13
                                                 )
                            Debtor.              )

         RESPONSE IN SUPPORT OF TRUSTEE’S MOTION TO DISMISS AND
                      REQUEST FOR BAR TO REFILING

         Farm Credit Mid-America, FLCA f/k/a Farm Credit Services of Mid-America,

FLCA ("Farm Credit"), by counsel, a secured creditor of the above-named Debtor,

Michael L. Berger ("Debtor"), for its response in support of the Trustee’s Motion to

Dismiss (the "Motion to Dismiss") and its request for a bar to re-filing of One Hundred

Eighty (180) days, states as follows:

                                 Jurisdiction and Venue

         1.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.

§1334.

         2.    This is a core proceeding pursuant to 28 U.S.C. §157(B)(2)(A).

         3.    Venue is proper in this Court pursuant to 28 U.S.C. §§1408 & 1409

                          Procedural History and Background

         4.    Debtor commenced this proceeding by filing a voluntary petition for

bankruptcy protection under Chapter 13 of Title 11 of the United States Code (the

"Bankruptcy Code") on November 23, 2018 (the "Petition Date").

         5.    Farm Credit is a creditor of Debtor by virtue of a Promissory Note/Loan

Agreement (the "Note") executed and delivered by the Debtor, and Michelle A. Payne

f/k/a Michelle A. Berger ("Borrower"), dated August 18, 2000, in the original principal
             Case 18-32119-hcd      Doc 44    Filed 05/03/19    Page 2 of 7



amount of One Hundred Thirty-Eight Thousand Five Hundred Fifty Dollars and Zero

Cents ($138,550.00). A true, accurate, and authentic copy of the Note is attached

hereto as Exhibit 1.

      6.     The obligations under the Note are secured by an Indiana Mortgage (the

"Mortgage"), which granted Farm Credit a lien against the real estate commonly known

as 408 King Road, Bremen, IN 46506 and further described as follows:

      Commencing at the Southwest Corner of the Northeast Quarter of Section
      23, Township 35, North, Range 2 East, North Township, Marshall County,
      Indiana; thence due North (assumed bearing) on the West line of the
      Northeast Quarter of said Section 23, a distance of 295.32 feet to the point
      of beginning; thence continuing due North on said West line 443.00 feet to
      a PK nail; thence South 89 degrees 39'25" East, parallel with the South
      line of the Northeast Quarter of said Section 23, a distance of 295.00 feet
      to a 5/8" capped rebar; thence due South, parallel with the West line of the
      Northeast Quarter of said Section 23, a distance of 443.00 feet; thence
      North 89°39'25" West, parallel with said South line, a distance of 295.00
      feet to the point of beginning.

(the "Real Estate"). A true, accurate, and authentic copy of the Mortgage is attached

hereto as Exhibit 2.

      7.      The Mortgage was recorded August 23, 2000, as Instrument No.

200005901, in the Office of the Recorder of Marshall County, Indiana.

      8.     On various dates, Debtor and Borrower executed and delivered certain

Interest Rate and Conversion Agreements (the "Conversion Agreements"). True,

accurate, and authentic copies of each of the Conversion Agreements are attached

hereto as Exhibit 3.

      9.     Prior to the Petition Date, Farm Credit initiated a foreclosure proceeding in

Marshall Circuit Court under Cause No. 50C01-1803-MF-000024.
                Case 18-32119-hcd         Doc 44      Filed 05/03/19     Page 3 of 7



       10.     On August 23, 2018, the Marshall Circuit Court entered an Entry of

Judgment and Decree of Foreclosure in Cause No. (the "Judgment" collectively with

the Note, Mortgage, and Conversion Agreements, the "Loan Documents"). A true,

accurate, and authentic copy of the Judgment is attached hereto as Exhibit 4.

       11.     As permitted under the Judgment, a sheriff's sale was set to sell the Real

Estate on November 27, 2018.

       12.     As of the Petition Date, Debtors are indebted to Farm Credit in an amount

not less than Ninety Thousand Eight Hundred Twenty-Seven Dollars and Thirty-Six

Cents ($90,827.36) as follows:

          Principal Judgment Amount                                       $79,552.67
          Attorneys' Fees included in Judgment                              6,407.96
          Post Judgment Prepetition Fees                                        0.00
          Pre-Judgment Interest                                               976.50
          Post-Judgment Interest                                              998.20
          Escrow Deficiency for Funds Advanced                                  0.00
          Projected Escrow Shortage                                             0.00
          Late Charges                                                        722.46
          Appraisal Fee                                                       450.00
          Post Judgment Taxes                                                 679.57
          Sale/Publication Costs                                              380.00
          Sale Cancelation Costs                                               10.00
          Bankruptcy Plan Review/POC Prep 1                                   650.00
          Total                                                           $90,827.36

Interest continues to accrue at the contract rate of $10.85 per diem after November 23,

2018, and Debtor is liable for said accruing interest together with any expenses

including, among other things, expenses abstracts, insurance premiums, taxes,

reasonable attorneys' fees, and costs, and other expenses to which Farm Credit may be



1 The amount of attorneys' fees included for Bankruptcy Plan Review and Proof of Claim preparation are

based on the Allowable Bankruptcy Attorney Fees Exhibit prepared by Fannie Mae.
              Case 18-32119-hcd      Doc 44   Filed 05/03/19    Page 4 of 7



entitled under the terms of the Loan Documents (hereinafter, the "Indebtedness").

      13.    As of the Petition Date, the arrearage owed to cure the defaults under the

Note is not less than Twenty-Three Thousand Six Hundred Forty-Eight Dollars and

Twenty-Nine Cents ($23,648.29) as follows:

         Past Due Payments                                      $12,373.60
         Attorneys' Fees included in Judgment                     6,407.96
         Post Judgment Prepetition Fees                               0.00
         Pre-Judgment Interest                                      976.50
         Post-Judgment Interest                                     998.20
         Escrow Deficiency for Funds Advanced                         0.00
         Projected Escrow Shortage                                    0.00
         Late Charges                                               722.46
         Appraisal Fee                                              450.00
         Post Judgment Taxes                                        679.57
         Sale/Publication Costs                                     380.00
         Sale Cancelation Costs                                      10.00
         Bankruptcy Plan Review/POC Prep                            650.00
         Total                                                  $23,648.29

                   Response in Support of the Motion to Dismiss

      14.    On April 9, 2019, the Trustee filed her Motion to Dismiss seeking to

dismiss Debtor’s bankruptcy case for failure to file or provide tax returns and because

the Debtor has testified that 1) since the Petition Date, he has obtained two new credit

cards with a balance of approximately $500.00; 2) since the Petition Date, he withdrew

$7,000.00 from his 401(k); 3) for New Year’s Eve he traveled to Nashville, TN; and 4) In

February 2019 he traveled to Las Vegas, NV (collectively, the "Frivolous Spending

and Unauthorized Debt").

      15.    In light of the Frivolous Spending and the Unauthorized Debt, Farm Credit

supports the Trustee’s Motion to Dismiss.
                Case 18-32119-hcd     Doc 44    Filed 05/03/19    Page 5 of 7



                         Request for Bar to Refiling for 180 Days

      16.      Not only should Debtor’s Chapter 13 Bankruptcy be dismissed, but

Debtor’s conduct should prevent him from refiling for a period of at least 180 days.

      17.      Section 349 of the Bankruptcy Code provides that "[u]nless a court, for

cause, orders otherwise, the dismissal of a case under this title does not bar the

discharge, in a later case under this title, of debts that were dischargeable in the case

dismissed; nor does the dismissal of a case under this title prejudice the debtor with

regard to the filing of a subsequent petition under this title, except as provided in section

109(g) of this title."

      18.      Dismissal with prejudice under section 349(a) is not meant to be a remedy

for every instance of debtor misconduct. Instead, its use is more properly limited to

situations where a debtor's actions constitute egregious misconduct, directly related to

the bankruptcy case, which prejudices creditors or undermines the integrity of the

bankruptcy system. In re Hall, 258 B.R. at 910-12 (citing In re Tomlin, 105 F.3d 933,

937 (4th Cir. 1997)).

      19.      Somewhere in between the extremes of good faith and bad faith, there is

a continuum of appropriate orders to be entered to prevent a debtor from continuing the

abuse the bankruptcy process to the detriment of creditors, with sanctions becoming

progressively more severe as a debtor's actions become more egregious. See, e.g., In

re McNichols, 254 B.R. 422 (Bankr. N.D. Ill. 2000) (case dismissed pursuant to § 349(a)

with prejudice to refiling within 1 year); In re Weaver, 222 B.R. 521 (Bankr. E.D. Va.

1998) (dismissal with prejudice to debtor's ability to obtain discharge of a particular

creditor's debt); In re Leavitt, 209 B.R. 935 (9th Cir. BAP 1997) (affirming bankruptcy
                 Case 18-32119-hcd      Doc 44     Filed 05/03/19   Page 6 of 7



court order forever enjoining debtor from receiving discharge on all pre-petition debts

under 349(a)), aff'd, 171 F.3d 1219 (9th Cir. 1999).

        20.      The facts in this case arise to the level that the Court should bar Debtor

from even refiling a bankruptcy petition for a period of at least 180 days.

         21.     In addition to the Frivolous Spending and Unauthorized Debt, both of

which cause significant harm to creditors including Farm Credit, prior to the Petition

Date, Debtor filed his bankruptcy case only two (2) days before the sheriff's sale of the

Real Estate which is subject to Farm Credit's Mortgage.

         22.     While filing a bankruptcy to avoid a sheriff sale is common practice, the

surrounding circumstances, together with the timing of the bankruptcy filing indicate that

Debtor's bankruptcy filing was not filed in good faith. See In re Tekena, USA, LLC, 419

B.R. at 346 (finding that one of the hallmarks of "bad faith" in filing a petition is pre-

petition litigation already pending in the state court between the parties.)

         23.     Based on the foregoing, it is clear that the case was filed for the sole

purpose of needlessly delaying the sheriff's sale and not for the purpose of affording

Debtor and opportunity to catch up on the payments he was behind.

         24.     Farm Credit further requests that any hearing set on this matter is

scheduled concurrently with the Trustee's Motion to Dismiss which is currently

scheduled for May 9, 2016 at 3:00 p.m.

         WHEREFORE, Farm Credit Mid-America, FLCA respectfully requests that (i) the

above captioned case be dismissed with a One Hundred Eighty (180) day bar to re-filing

such that Farm Credit may sell the Real Estate at Sheriff's Sale; (ii) Farm Credit Mid-



DT1.2960810.v1
              Case 18-32119-hcd        Doc 44    Filed 05/03/19    Page 7 of 7



America, FLCA be granted all other relief requested herein above; and (iii) Farm Credit

Mid-America, FLCA be granted all other relief deemed just and proper by the Court.



                                           Respectfully submitted,

                                           /s/ Weston E. Overturf
                                           Weston E. Overturf (27281-49)
                                           Sarah L. Fowler (30621-49)
                                           Mattingly Burke Cohen & Biederman LLP
                                           155 East Market Street, Suite 400
                                           Indianapolis, Indiana 46204
                                           Phone: (317) 664-7136
                                           Fax: (866) 305-5248
                                           Wes.overturf@mbcblaw.com
                                           Sarah.Fowler@mbcblaw.com

                                           Attorneys for Farm Credit Mid-America, FLCA


                               CERTIFICATE OF SERVICE

       I hereby certify that on the May 3, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s
system.

        Patrick M. Seese                                Debra L. Miller
        seeselawoffice@sbcglobal.net                    dmecf@trustee13.com

        U.S. Trustee
        ustpregion10.in.ecf@usdoj.gov

       I hereby certify that on May 3, 2019, a copy of the foregoing document was
mailed by first class mail, postage prepaid and properly addressed to the parties listed
in the Service List (Matrix) attached hereto as well as to the following:

       N/A


                                                   /s/ Weston E. Overturf
                                                   Weston E. Overturf
